81,7(' 67$7(6 ',675,&7 &2857
                             )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
*5(*25< 60,7+                      
                                    
                  3ODLQWLII        
                                    
      Y                                                &LYLO $FWLRQ 1R  $%-
                                    
',675,&7 2) &2/80%,$ et al.       
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                           0(025$1'80 23,1,21 $1' 25'(5

        3ODLQWLII *UHJRU\ 6PLWK EURXJKW WKLV FLYLO ULJKWV DFWLRQ XQGHU WR  86&   DOOHJLQJ

WKDW WKH 'LVWULFW RI &ROXPELD 'HSDUWPHQW RI &RUUHFWLRQV ³'2&´ XQODZIXOO\ GHWDLQHG KLP IRU

WZHQW\WKUHH GD\V DIWHU D FRXUW RUGHUHG WKDW KH ZDV WR EH UHOHDVHG IURP FXVWRG\ $PHQG &RPSO

>'NW  @ DW  ,Q FRQQHFWLRQ ZLWK D GLVFRYHU\ GLVSXWH SODLQWLII ILOHG D 0RWLRQ IRU &RVWV DQG )HHV

DJDLQVW WKH 'LVWULFW DUJXLQJ WKDW GHIHQGDQW YLRODWHG )HGHUDO 5XOHV RI &LYLO 3URFHGXUH D

H F DQG G DQG VHHNLQJ ³WR UHFRYHU FRVWV DQG IHHV LQFXUUHG DV D UHVXOW RI D

PLVUHSUHVHQWDWLRQ E\ >GHIHQGDQW@ DERXW WKH H[LVWHQFH RI GRFXPHQWV GXULQJ WKH FRXUVH RI

GLVFRYHU\´ 3O¶V 0RW IRU &RVWV 	 )HHV >'NW  @ ³3O¶V 0RW´ 3O¶V 6WDWHPHQW RI 3 	 $ LQ

6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V 6WDWHPHQW´ DW  'HIHQGDQW GHQLHG YLRODWLQJ DQ\

GLVFRYHU\ UXOHV DQG DUJXHG WKDW DQ\ FRVWV DQG IHHV LQFXUUHG E\ SODLQWLII ³DUH WKH QRUPDO FRVWV RI

OLWLJDWLRQ RQO\ WR EH UHLPEXUVHG VKRXOG >S@ODLQWLII SUHYDLO DW WKH HQG RI WKH FDVH    ´ 'HI 'LVWULFW

RI &ROXPELD¶V 0HP RI 3 	 $ LQ 2SS WR 3O¶V 0RW >'NW  @ ³'HI¶V 2SS´ DW 

        7KH &RXUW UHIHUUHG WKH PRWLRQ WR D 0DJLVWUDWH -XGJH IRU D GHFLVLRQ SXUVXDQW WR /RFDO &LYLO

5XOH  0LQ 2UGHU 5HIHUULQJ &DVH -XQH   2Q 'HFHPEHU   WKH 0DJLVWUDWH

-XGJH LVVXHG DQ RUGHU JUDQWLQJ WKH PRWLRQ LQ SDUW DQG GHQ\LQJ LW LQ SDUW 2UGHU >'NW  @ 7KH
0DJLVWUDWH -XGJH IRXQG WKDW GHIHQGDQW KDG FRPPLWWHG WZR GLVFRYHU\ YLRODWLRQV DQG DZDUGHG

SODLQWLII DWWRUQH\V¶ IHHV LQ WKH DPRXQW RI   IRU  KRXUV RI 0U .ODSURWK¶V

WLPH DW  SHU KRXU DQG  IRU  KRXUV RI 0U $NXOLDQ¶V WLPH DW  SHU KRXU 0HP

2S UH 3O¶V 0RW >'NW  @ ³0HP 2S´ DW 

       7KH RQO\ REMHFWLRQ UDLVHG WR WKH 0DJLVWUDWH -XGJH¶V UXOLQJ UHODWHV WR WKH DPRXQW RI

DWWRUQH\V¶ IHHV ± LQ SDUWLFXODU WKH KRXUO\ UDWH XVHG WR FDOFXODWH WKH IHHV 'HI¶V 2EM WR 0DJLVWUDWH

-XGJH¶V 'HF   5XOLQJ >'NW  @ ³'HI¶V 2EM´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 2EM

>'NW  @ ³'HI¶V 2EM 0HP´ 'HIHQGDQW DUJXHV WKDW WKH 0DJLVWUDWH -XGJH FRPPLWWHG FOHDU

HUURU ZKHQ VKH DSSOLHG WKH KLJKHU /HJDO 6HUYLFHV ,QGH[ ³/6,´ Laffey UDWHV UDWKHU WKDQ WKH 8QLWHG

6WDWHV $WWRUQH\¶V 2IILFH ³86$2´ Laffey UDWHV 'HI¶V 2EM 0HP DW ± 3ODLQWLII FRQWHQGV WKDW

WKH XVH RI WKH KLJKHU UDWH VFDOH ZDV MXVWLILHG EHFDXVH WKH FDVH LQYROYHV FRPSOH[ IHGHUDO OLWLJDWLRQ

3O¶V 5HVS WR 'HI¶V 2EM >'NW  @ ³3O¶V 5HVS´ DW ± 'HIHQGDQW¶V REMHFWLRQV WR WKH

0DJLVWUDWH -XGJH¶V UXOLQJ DUH QRZ EHIRUH WKH &RXUW

       7KH &RXUW FRQFOXGHV WKDW WKH 0DJLVWUDWH -XGJH FRPPLWWHG FOHDU HUURU LQ FDOFXODWLQJ WKH

IHHV DQG WKHUHIRUH LW ZLOO RUGHU GHIHQGDQW WR SD\ SODLQWLII DWWRUQH\V¶ IHHV FRUUHVSRQGLQJ WR WKH UDWHV

VHW IRUWK LQ WKH 86$2 Laffey 0DWUL[ IRU D WRWDO SD\PHQW RI  :KLOH WKH '& &LUFXLW

KDV DXWKRUL]HG WKH XVH RI WKH KLJKHU PDWUL[ LQ FRPSOH[ IHGHUDO OLWLJDWLRQ LQ JHQHUDO SODLQWLII KDV

IDLOHG WR PHHW KLV EXUGHQ WR HVWDEOLVK WKDW WKH UDWHV DUH UHDVRQDEOH LQ WKLV FDVH LQ SDUWLFXODU DQG

WKHUHIRUH WKH 0DJLVWUDWH -XGJH¶V GHWHUPLQDWLRQ ZDV FRQWUDU\ WR ODZ

                                               %$&.*528'

       ³7KH Laffey 0DWUL[ VHWV RXW D JHQHUDO JXLGHOLQH IRU DZDUGLQJ DWWRUQH\V¶ IHHV EDVHG RQ

H[SHULHQFH´ Salazar ex. rel. Salazar v. District of Columbia  )G   '& &LU 

%XW WKH UDWHV DUH WKLUW\ \HDUV ROG DQG PXVW EH DGMXVWHG IRU LQIODWLRQ Id. $V D UHVXOW XSGDWHG Laffey



                                                   
PDWULFHV KDYH EHHQ GHYHORSHG LQFOXGLQJ WKH WZR DW LVVXH KHUH  WKH ³/6, Laffey 0DWUL[´

XSGDWHG LQ DFFRUGDQFH ZLWK WKH /HJDO 6HUYLFHV ,QGH[ RI WKH 1DWLRQZLGH &RQVXPHU 3ULFH ,QGH[

DQG  WKH ³86$2 Laffey 0DWUL[´ ZKLFK LV PDLQWDLQHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH

DQG DGMXVWV UDWHV WR DFFRXQW IRU LQIODWLRQ E\ XVLQJ WKH $OO,WHPV &RQVXPHU 3ULFH ,QGH[ IRU WKH

:DVKLQJWRQ '& DUHD See id. Eley v. District of Columbia  )G  ± '& &LU

 HODERUDWLQJ RQ WKH GLIIHUHQFHV EHWZHHQ WKH WZR PDWULFHV

        3ODLQWLII VRXJKW DWWRUQH\V¶ IHHV FDOFXODWHG DW WKH UDWHV VHW RXW LQ WKH /6, Laffey 0DWUL[

SRLQWLQJ RXW WKDW WKH XVH RI WKH UDWHV ZDV DIILUPHG UHFHQWO\ E\ WKH '& &LUFXLW LQ Salazar  )G

DW  D FDVH LQYROYLQJ IHGHUDO FLYLO ULJKWV OLWLJDWLRQ 5HSO\ %U LQ 6XSS RI 3O¶V 0RW >'NW  @

³3O¶V 5HSO\´ DW ± 'HIHQGDQW DUJXHG WKDW SODLQWLII¶V UHTXHVWHG UDWHV ZHUH ³H[FHVVLYH

XQUHDVRQDEOH DQG ZRXOG FRQVWLWXWH D ZLQGIDOO IRU >S@ODLQWLII¶V FRXQVHO´ DQG WKDW WKH 0DJLVWUDWH

-XGJH VKRXOG FDOFXODWH WKH UDWHV EDVHG RQ WKH 86$2 Laffey 0DWUL[ 'HI¶V 2SS DW ±

        ,Q KHU UXOLQJ WKH 0DJLVWUDWH -XGJH VWDWHG DW WKH RXWVHW WKDW WKH ³GLVWULFW FRXUW KDV EURDG

GLVFUHWLRQ LQ GHWHUPLQLQJ WKH VL]H RI DQ H[SHQVH DZDUG XQGHU 5XOH ´ 0HP 2S DW  TXRWLQJ

Beck v. Test Masters Educ. Servs., Inc.  )5'   ''&  DQG WKDW ³WKH >F@RXUW

XVHV WKH ORGHVWDU PHWKRG PXOWLSO\LQJ D UHDVRQDEO\ KRXUO\ UDWH E\ WKH QXPEHU RI KRXUV H[SHQGHG´

WR GHWHUPLQH WKH VL]H RI WKH DZDUG Id. ,Q UHOLDQFH XSRQ WKH KROGLQJ LQ Salazar WKDW ³DQ DZDUG RI

WKH /6,Laffey UDWHV LQ D FLYLO ULJKWV DFWLRQ ZDV QRW DQ DEXVH RI WKH >G@LVWULFW >F@RXUW¶V GLVFUHWLRQ´

id. DW  FLWLQJ Salazar  )G DW  WKH 0DJLVWUDWH -XGJH IRXQG WKDW SODLQWLII KDG SUHVHQWHG

HQRXJK HYLGHQFH WR HVWDEOLVK WKDW WKH ³/6,Laffey UDWHV DUH WKH SUHYDLOLQJ UDWHV IRU WKLV W\SH RI

FRPSOH[ IHGHUDO OLWLJDWLRQ´ Id. 7KH 0DJLVWUDWH -XGJH DOVR FRQFOXGHG WKDW GHIHQGDQW ³IDLO>HG@ WR

SUHVHQW VXIILFLHQW HYLGHQFH WR UHEXW WKH UHDVRQDEOHQHVV RI WKH /6,Laffey UDWHV UHTXHVWHG E\

>S@ODLQWLII´ Id.



                                                  
       'HIHQGDQW KDG VXEPLWWHG WKH 6WDWHPHQW RI ,QWHUHVW RI WKH 8QLWHG 6WDWHV ZKLFK WKH 'LVWULFW

KDG SUHYLRXVO\ VXEPLWWHG WR WKH GLVWULFW FRXUW LQ Eley v. District of Columbia  ) 6XSS G 

''&  DQG ZKLFK DUJXHV WKDW 86$2 Laffey UDWHV VKRXOG EH WKH KLJKHVW UDWHV DZDUGHG IRU

DWWRUQH\ IHHV See 0HP 2S DW  ([  WR 'HI¶V 2SS >'NW  @ %XW WKH 0DJLVWUDWH -XGJH

VWDWHG WKDW VKH ZRXOG DFFRUG WKH 6WDWHPHQW RI ,QWHUHVW IURP Eley ³UHODWLYHO\ OLWWOH ZHLJKW´ EHFDXVH

LW ³SUHGDWHV Salazar´ DQG ³GHDOV PDLQO\ ZLWK UDWHV IRU IHHV VXEMHFW WR D IHHVKLIWLQJ VWDWXWH UDWKHU

WKDQ 5XOH  VDQFWLRQV    ´ 0HP 2S DW  :LWKRXW RWKHU HYLGHQFH WR UHEXW D ILQGLQJ WKDW WKH

/6, Laffey UDWHV ZHUH UHDVRQDEOH WKH 0DJLVWUDWH -XGJH H[HUFLVHG KHU GLVFUHWLRQ ³WR DZDUG

>S@ODLQWLII DWWRUQH\V¶ IHHV FRUUHVSRQGLQJ WR WKH KRXUO\ UDWH VHW IRUWK LQ WKH /6,Laffey PDWUL[´ Id.

       'HIHQGDQW KDV REMHFWHG WR WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ WR DSSO\ WKH KRXUO\ UDWHV

FRQWDLQHG LQ WKH /6, Laffey 0DWUL[ LQVWHDG RI WKH OHVV JHQHURXV 86$2 Laffey IHH VFKHGXOH 'HI¶V

2EM DW  ,W FRQWHQGV WKDW SODLQWLII GLG QRW SURGXFH VXIILFLHQW HYLGHQFH WR HVWDEOLVK WKDW WKH KRXUO\

UDWHV ZHUH UHDVRQDEOH DQG WKDW WKH 0DJLVWUDWH -XGJH HUUHG LQ DSSO\LQJ WKH /6, Laffey UDWH VFKHGXOH

'HI¶V 2EM 0HP DW ± 7KH &RXUW DJUHHV $IWHU UHYLHZLQJ WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ

XQGHU WKH GHIHUHQWLDO VWDQGDUG VHW RXW E\ )HGHUDO 5XOH RI &LYLO 3URFHGXUH D DQG /RFDO &LYLO

5XOH F WKH &RXUW FRQFOXGHV WKDW WKH 0DJLVWUDWH -XGJH¶V IHH DZDUG ZDV FOHDUO\ HUURQHRXV DQG

FRQWUDU\ WR ODZ

                                     67$1'$5' 2) 5(9,(:

       $ FRXUW PD\ UHIHU QRQGLVSRVLWLYH PDWWHUV LQFOXGLQJ D PRWLRQ IRU DWWRUQH\V¶ IHHV WR D

0DJLVWUDWH -XGJH IRU UHVROXWLRQ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH D DQG /RFDO 5XOH

 )HG 5 &LY 3 D /&Y5 D see also New Life Evangelistic Ctr., Inc. v. Sebelius

 ) 6XSS G  ± ''&  8SRQ UHIHUUDO WKH 0DJLVWUDWH -XGJH ³PXVW SURPSWO\

FRQGXFW WKH UHTXLUHG SURFHHGLQJV DQG ZKHQ DSSURSULDWH LVVXH D ZULWWHQ RUGHU VWDWLQJ WKH GHFLVLRQ´



                                                  
)HG 5 &LY 3 D see also /&Y5 D 2QFH WKH 0DJLVWUDWH -XGJH LVVXHV KHU GHFLVLRQ DQ\

SDUW\ PD\ UDLVH REMHFWLRQV WR WKDW GHFLVLRQ ZLWKLQ IRXUWHHQ GD\V ³DIWHU EHLQJ VHUYHG ZLWK WKH RUGHU´

/&Y5 E see also )HG 5 &LY 3 D )DLOXUH WR HQWHU D WLPHO\ REMHFWLRQ ZLOO UHVXOW LQ D

ZDLYHU )HG 5 &LY 3 D

       7KH GLVWULFW FRXUW VKDOO UHYLHZ ³WLPHO\ REMHFWLRQV DQG PRGLI\ RU VHW DVLGH DQ\ SDUW RI WKH

RUGHU WKDW LV FOHDUO\ HUURQHRXV RU LV FRQWUDU\ WR ODZ´ )HG 5 &LY 3 D ³$ FRXUW VKRXOG PDNH

VXFK D ILQGLQJ ZKHQ WKH FRXUW µLV OHIW ZLWK WKH GHILQLWH DQG ILUP FRQYLFWLRQ WKDW D PLVWDNH KDV EHHQ

FRPPLWWHG¶´ New Life Evangelistic Ctr., Inc.  ) 6XSS G DW  TXRWLQJ Am. Soc’y for

Prevention of Cruelty to Animals v. Feld Entm’t, Inc.  )G   '& &LU 


                                             $1$/<6,6

       $Q DWWRUQH\V¶ IHH DZDUG IRU D YLRODWLRQ RI 5XOH  LV FDOFXODWHG XVLQJ WKH ORGHVWDU PHWKRG

LQ ZKLFK WKH FRXUW PXOWLSOLHV D UHDVRQDEOH KRXUO\ UDWH E\ D UHDVRQDEOH QXPEHU RI KRXUV H[SHQGHG

See Weisberg v. Webster  )G  ± '& &LU  GHWHUPLQLQJ D IHH IRU D 5XOH 

VDQFWLRQ E\ DSSO\LQJ Nat’l Ass’n of Concerned Veterans v. Sec. of Def.  )G  '& &LU

 ZKLFK DGYRFDWHG WKH XVH RI WKH ORGHVWDU PHWKRG see also Davis v. District of Columbia

 )5'   ''&  ³*HQHUDOO\ WKH SURSHU PHWKRG RI DZDUGLQJ DWWRUQH\V¶ IHHV IRU

D YLRODWLRQ RI 5XOH  LV WKH ORGHVWDU PHWKRG    ´ TXRWLQJ Kornegay v. AT&T 1R 

 :/  DW  ''& 6HSW   ³:KHQ UHTXHVWLQJ DWWRUQH\V¶ IHHV XQGHU 5XOH




                                                 
 WKH PRYLQJ SDUW\ EHDUV WKH EXUGHQ RI SURYLQJ WKDW WKH UHTXHVW LV UHDVRQDEOH´ Davis  )5'

DW 

          7R GHWHUPLQH LI D SODLQWLII KDV PHW KLV EXUGHQ WR VKRZ WKDW WKH UHTXHVWHG UDWH LV UHDVRQDEOH

FRXUWV XVXDOO\ FRQVLGHU WKUHH HOHPHQWV  ³WKH DWWRUQH\V¶ ELOOLQJ SUDFWLFHV´  ³WKH DWWRUQH\V¶

VNLOO H[SHULHQFH DQG UHSXWDWLRQ´ DQG  ³WKH SUHYDLOLQJ PDUNHW UDWHV LQ WKH UHOHYDQW FRPPXQLW\´

Covington v. District of Columbia  )G   '& &LU  $IWHU UHYLHZLQJ WKH

HYLGHQFH SODLQWLII VXEPLWWHG WKH &RXUW LV QRW VDWLVILHG WKDW SODLQWLII KDV PHW KLV EXUGHQ

          ,Q KLV GHFODUDWLRQ LQ VXSSRUW RI KLV UHTXHVW IRU DWWRUQH\V¶ IHHV SODLQWLII¶V FRXQVHO VWDWHG

                 , JUDGXDWHG IURP ODZ VFKRRO LQ  %DVHG RQ WKH UDWH LQGH[ HVWDEOLVKHG
                 E\ WKH /HJDO 6HUYLFH ,QGH[ XSGDWH WR WKH /DIIH\ 0DWUL[ ³/6,/DIIH\
                 0DWUL[´ P\ SUHYDLOLQJ PDUNHW UDWH LV  SHU KRXU 7KH XVH RI WKH /6,
                 /DIIH\ 0DWUL[ ZDV UHFHQWO\ DIILUPHG E\ WKLV &LUFXLW See Salazar v. District
                 of Columbia  )G  '& &LU  7KH VDPH DV LQ Salazar WKLV 
                 86&   DFWLRQ LQYROYHV FRPSOH[ IHGHUDO OLWLJDWLRQ ,Q DGGLWLRQ P\
                 FXUUHQW FXVWRPDU\ ELOOLQJ UDWH LV  SHU KRXU

'HFO RI %UHQGDQ .ODSURWK LQ 6XSS RI 3O¶V 0RW >'NW  @ ³.ODSURWK 'HFO´  

7KH LQIRUPDWLRQ FRQFHUQLQJ SODLQWLII¶V VHFRQG DWWRUQH\ LV VLPLODUO\ EULHI DQG GRHV QRW HYHQ

LQFOXGH WKH UHIHUHQFH WR D ³FXVWRPDU\ ELOOLQJ UDWH´

                 , JUDGXDWHG IURP ODZ VFKRRO LQ -XQH  %DVHG RQ WKH UDWH LQGH[
                 HVWDEOLVKHG E\ WKH /HJDO 6HUYLFH ,QGH[ XSGDWH WR WKH /DIIH\ 0DWUL[ ³/6,
                 /DIIH\ 0DWUL[´ P\ SUHYDLOLQJ PDUNHW UDWH LV  SHU KRXU




       7KH 0DJLVWUDWH -XGJH VXJJHVWHG WKDW WKH VWDQGDUG IRU DZDUGLQJ DWWRUQH\V¶ IHHV XQGHU 5XOH
 PD\ EH GLIIHUHQW IURP WKH UXOHV WKDW DSSO\ WR DZDUGLQJ DWWRUQH\V¶ IHHV XQGHU D IHHVKLIWLQJ
VWDWXWH See 0HP 2S DW  JLYLQJ ³OLWWOH ZHLJKW´ WR WKH 8QLWHG 6WDWHV¶V 6WDWHPHQW RI ,QWHUHVW
IURP WKH GLVWULFW FRXUW GHFLVLRQ LQ Eley EHFDXVH LW GHDOW ³PDLQO\ ZLWK UDWHV IRU IHHV VXEMHFW WR D IHH
VKLIWLQJ VWDWXWH UDWKHU WKDQ 5XOH  VDQFWLRQV´ %XW WKH WHVW LQ ERWK VLWXDWLRQV LV SUDFWLFDOO\
LGHQWLFDO DQG WKH 0DJLVWUDWH -XGJH UHOLHG KHDYLO\ RQ WKH GHFLVLRQ LQ Salazar  )G  ZKLFK
GHDOW ZLWK DQ DWWRUQH\V¶ IHH DZDUG XQGHU D IHHVKLIWLQJ VWDWXWH ±  86&   ± DQG QRW 5XOH


                                                     
'HFO RI 'DYLG $NXOLDQ LQ 6XSS RI 3O¶V 0RW ³$NXOLDQ 'HFO´ >'NW  @   	 Q

6R ZLWK UHVSHFW WR WKH ILUVW SURQJ RI WKH QHFHVVDU\ VKRZLQJ ± WKH DWWRUQH\V¶ ELOOLQJ

SUDFWLFHV ± WKH HYLGHQFH LV TXLWH WKLQ IRU RQH DWWRUQH\ DQG FRPSOHWHO\ ODFNLQJ IRU WKH RWKHU

        $ SODLQWLII PXVW DOVR SURYLGH WKH &RXUW ZLWK LQIRUPDWLRQ FRQFHUQLQJ WKH DWWRUQH\V¶

H[SHULHQFH VNLOO DQG UHSXWDWLRQ Covington  )G DW  +HUH WKLV HYLGHQFH LV DOPRVW QRQ

H[LVWHQW 7KH GHFODUDWLRQV VWDWH QRWKLQJ PRUH WKDQ WKH \HDU WKDW HDFK DWWRUQH\ JUDGXDWHG IURP ODZ

VFKRRO .ODSURWK 'HFO   $NXOLDQ 'HFO   %XW FRXUWV GHPDQG PRUH ± WKHUH PXVW EH VRPH

GHVFULSWLRQ RI WKH DWWRUQH\¶V H[SHULHQFH ZLWK VSHFLILF W\SHV RI FDVHV WKDW ZRXOG HQDEOH WKH FRXUW WR

HYDOXDWH ZKDW WKDW DWWRUQH\ LV EULQJLQJ WR WKH WDEOH LQ RUGHU WR MXVWLI\ WKH KRXUO\ UDWH See

Covington  )G DW ± ILQGLQJ WKDW SODLQWLIIV ³FOHDUO\ PHW WKHLU EXUGHQ´ ZKHUH WKH\

³VXEPLWWHG GDWD GHPRQVWUDWLQJ WKHLU DWWRUQH\V¶ H[SHULHQFH LQ WKH OHJDO SURIHVVLRQ DQG LQ OLWLJDWLQJ

FRPSOH[ IHGHUDO FRXUW FDVHV DV ZHOO DV LQIRUPDWLRQ SUREDWLYH RI WKHLU DWWRUQH\V¶ VNLOO DQG

UHSXWDWLRQ Young v. Sarles  ) 6XSS G   ''&  FRQFOXGLQJ SODLQWLII VDWLVILHG

KLV EXUGHQ E\ VXEPLWWLQJ ³DIILGDYLWV IURP HDFK RI KLV DWWRUQH\V GHVFULELQJ WKHLU H[SHULHQFH DQG

H[SHUWLVH DV ZHOO DV WKHLU W\SLFDO ELOOLQJ SUDFWLFHV LQ OLWLJDWLQJ FLYLO ULJKWV FDVHV

        7KLV GHILFLHQF\ DOVR DIIHFWV SODLQWLII¶V DELOLW\ WR DGGUHVV WKH WKLUG HOHPHQW WKH UHTXLUHPHQW

WKDW D IHH DSSOLFDQW PXVW ³SURGXFH VDWLVIDFWRU\ HYLGHQFH ± in addition to WKH DWWRUQH\¶V RZQ

DIILGDYLWV ± WKDW WKH UHTXHVWHG UDWHV DUH LQ OLQH ZLWK WKRVH SUHYDLOLQJ LQ WKH FRPPXQLW\ IRU VLPLODU

VHUYLFHV E\ ODZ\HUV RI UHDVRQDEO\ FRPSDUDEOH VNLOO H[SHULHQFH DQG UHSXWDWLRQ´ Eley  )G

DW  TXRWLQJ Blum v. Stenson  86   Q  HPSKDVLV LQ RULJLQDO ,Q Eley

WKH &RXUW RI $SSHDOV RYHUWXUQHG D GLVWULFW FRXUW¶V GHFLVLRQ WR DSSO\ WKH KLJKHU /6, Laffey UDWHV LQ

D FDVH LQYROYLQJ WKH ,QGLYLGXDOV ZLWK 'LVDELOLWLHV (GXFDWLRQ $FW ³,'($´ EHFDXVH SODLQWLII KDG

QRW SURYLGHG WKH FRXUW ZLWK VXIILFLHQW HYLGHQFH WR VXSSRUW WKH DSSOLFDWLRQ RI WKH KLJKHU UDWHV



                                                    
Id. DW  7KH RQO\ HYLGHQFH WKDW KDG EHHQ SUHVHQWHG ZDV  WKH /6, Laffey 0DWUL[  D

GHFODUDWLRQ IURP 0LFKDHO .DYDQDXJK 3K' WKH HFRQRPLVW ZKR GHYHORSHG WKH /6, Laffey 0DWUL[

DQG  WKH SODLQWLII¶V ODZ\HU¶V YHULILHG VWDWHPHQW WKDW KH FKDUJHG KLV SD\LQJ FOLHQWV WKH UDWHV LQ WKH

/6, Laffey 0DWUL[ Id. 7KH &LUFXLW IRXQG WKDW WKH SODLQWLII KDG QRW VXEPLWWHG DQ\ HYLGHQFH WR VKRZ

WKDW /6, Laffey UDWHV ZHUH LQ OLQH ZLWK WKRVH SUHYDLOLQJ UDWHV LQ WKH OHJDO FRPPXQLW\ IRU ³µsimilar

services¶ i.e. ,'($ OLWLJDWLRQ´ Id. HPSKDVLV LQ RULJLQDO TXRWLQJ Covington  )G DW 

$OWKRXJK WKH FRXUW PDGH FOHDU WKDW LW ZDV QRW GHFLGLQJ ZKHWKHU ,'($ OLWLJDWLRQ LV VXIILFLHQWO\

³FRPSOH[´ WR XVH HLWKHU YHUVLRQ RI WKH Laffey 0DWUL[ LW FRQFOXGHG WKDW UHJDUGOHVV ³WKH REOLJDWLRQ

ZDV >WKH SODLQWLII¶V@ WR GHPRQVWUDWH WKDW KHU VXJJHVWHG UDWHV ZHUH DSSURSULDWH´ DQG WKDW VKH KDG QRW

GRQH VR Id. DW 

        /DWHU LQ Salazar WKH &RXUW RI $SSHDOV GLG ILQG WKH UHFRUG WR EH VXIILFLHQW WR VXSSRUW WKH

XVH RI WKH /6, Laffey 0DWUL[ DW WKH FRQFOXVLRQ RI D FLYLO ULJKWV FODVV DFWLRQ  )G DW  7KH

RQO\ LVVXH LQ WKDW FDVH ZDV ZKHWKHU WKH SODLQWLII KDG VDWLVILHG WKH WKLUG HOHPHQW ± WKH SUHYDLOLQJ

PDUNHW UDWH ± DQG WKH SODLQWLII VXEPLWWHG  DQ DIILGDYLW IURP 'U .DYDQDXJK H[SODLQLQJ ³ZK\

WKH /6, LV D EHWWHU PHDVXUH RI WKH FKDQJH LQ SULFHV IRU OHJDO VHUYLFHV LQ :DVKLQJWRQ '& WKDQ WKH

86$2 XSGDWH WR WKH Laffey 0DWUL[´  ELOOLQJ UDWH WDEOHV ³GHPRQVWUDWLQJ WKH GLIIHUHQFH EHWZHHQ

DYHUDJH QDWLRQDO ODZ ILUP UDWHV DQG WKH /6, XSGDWH WR WKH Laffey 0DWUL[ DV ZHOO DV WKH GLIIHUHQFH

EHWZHHQ DYHUDJH QDWLRQDO ODZ ILUP UDWHV DQG WKH 86$2 XSGDWH WR WKH Laffey 0DWUL[´ DQG  D

VXUYH\ VKRZLQJ WKH UDWHV IRU SDUWQHUV LQ :DVKLQJWRQ '& RQ WKH KLJK HQG RI WKH PDUNHW DQG KRZ

WKRVH UDWHV IDU H[FHHGHG WKH UDWHV LQ WKH /6, XSGDWH Id. DW ±

        7KH &RXUW RI $SSHDOV IRXQG WKLV VKRZLQJ VXIILFLHQW WR MXVWLI\ WKH GLVWULFW FRXUW¶V H[HUFLVH

RI GLVFUHWLRQ WR VHOHFW WKH /6, Laffey UDWHV DQG LW H[SODLQHG WKDW WKH KROGLQJ ZDV FRQVLVWHQW ZLWK

Eley



                                                  
               ,Q Eley ZH YDFDWHG D GLVWULFW FRXUW¶V IHH DZDUG EDVHG RQ HYLGHQFH VXEPLWWHG
               E\ WKH 'LVWULFW WHQGLQJ WR VKRZ WKDW LQ WKH SDUWLFXODU FRQWH[W RI ,'($
               FODLPV WKHUH LV D VXEPDUNHW LQ ZKLFK DWWRUQH\V¶ KRXUO\ IHHV DUH JHQHUDOO\
               ORZHU WKDQ WKH UDWHV LQ HLWKHU RI WKH Laffey 0DWULFHV ,Q WKLV FDVH E\ FRQWUDVW
               WKH 'LVWULFW LGHQWLILHV QR VXFK VXEPDUNHW LQVWHDG DFTXLHVFLQJ LQ WKH QRWLRQ
               WKDW WKH OLWLJDWLRQ DW LVVXH TXDOLILHV DV FRPSOH[ IHGHUDO OLWLJDWLRQ DV WR ZKLFK
               WKH Laffey 0DWULFHV DSSO\

Salazar  )G DW  LQWHUQDO FLWDWLRQ RPLWWHG

       $V RQH GLVWULFW FRXUW KDV REVHUYHG

               >7@KH '& &LUFXLW¶V VXJJHVWLRQ LQ WKHVH WZR UHFHQW RSLQLRQV WKDW FHUWDLQ
               FDWHJRULHV RI IHGHUDO OLWLJDWLRQ IDOO LQWR GLVWLQFW DQG GLVFHUQDEOH VXEPDUNHWV
               RI OHJDO VHUYLFHV LQ ZKLFK SUHYDLOLQJ PDUNHW UDWHV DSSOLFDEOH WR WKH JHQHUDO
               UXQ RI µFRPSOH[ IHGHUDO OLWLJDWLRQ¶ PD\ QRW DSSO\ SUHVHQWV SRWHQWLDO QHZ
               FRPSOLFDWLRQV IRU FRXUWV DV ZHOO DV OLWLJDQWV VHHNLQJ WR FDOFXODWH UHDVRQDEOH
               IHH DZDUGV

Makray v. Perez  ) 6XSS G   ''& 

       ,W LV IDLU WR VD\ WKDW WKHUH DUH VLJQLILFDQW GLIIHUHQFHV EHWZHHQ WKH VHFWLRQ  FODVV DFWLRQ

OLWLJDWLRQ LQYROYHG LQ Salazar DQG WKH FODLP EURXJKW RQ EHKDOI RI D VLQJOH SODLQWLII KHUH ,QGHHG

SODLQWLII LQLWLDOO\ EURXJKW KLV FRPSODLQW ZKLFK LQFOXGHV WKH VHFWLRQ  FODLP DQG WZR FRPPRQ

ODZ WRUW FODLPV LQ WKH 6XSHULRU &RXUW RI WKH 'LVWULFW RI &ROXPELD DQG LW ZDV GHIHQGDQW WKDW

UHPRYHG LW WR IHGHUDO FRXUW 1RWLFH RI 5HPRYDO >'NW  @ %XW LW LV QRW QHFHVVDU\ WR GHFLGH ZKHWKHU

WKLV DFWLRQ LV SURSHUO\ FKDUDFWHUL]HG DV ³FRPSOH[ IHGHUDO OLWLJDWLRQ´ RU SalazarOHYHO ³FRPSOH[

IHGHUDO OLWLJDWLRQ´ LI VXFK D FDWHJRU\ H[LVWV LQ RUGHU WR UXOH RQ WKH LVVXH SUHVHQWHG KHUH EHFDXVH

ERWK VHWV RI Laffey UDWHV DSSO\ WR ³FRPSOH[ IHGHUDO OLWLJDWLRQ´ QR PDWWHU ZKLFK PHWKRG RI DGMXVWLQJ

IRU LQIODWLRQ LV DSSOLHG See Salazar  )G DW 

       7KH SUREOHP KHUH LV VLPLODU WR WKH SUREOHP LGHQWLILHG LQ Eley WKH IDLOXUH WR FRPH IRUZDUG

ZLWK HYLGHQFH ³WKDW WKH UHTXHVWHG UDWHV DUH LQ OLQH ZLWK WKRVH SUHYDLOLQJ LQ WKH FRPPXQLW\ IRU

VLPLODU VHUYLFHV E\ ODZ\HUV RI UHDVRQDEO\ FRPSDUDEOH VNLOO H[SHULHQFH DQG UHSXWDWLRQ´  )G

DW  TXRWLQJ Blum  86 DW  Q 3ODLQWLII KDV VLPSO\ OLIWHG 'U .DYDQDXJK¶V DIILGDYLW

                                                  
IURP WKH Salazar FDVH DQG WKXV WKHUH LV QRWKLQJ LQ WKH UHFRUG WR LQGLFDWH WKDW WKH HFRQRPLVW ZDV

RIIHULQJ DQ RSLQLRQ DERXW FDVHV OLNH WKLV RQH RU WKDW KH KDG JLYHQ DQ\ FRQVLGHUDWLRQ WR PDWWHUV

ILOHG LQ 6XSHULRU &RXUW See Prunty v. Vivendi  ) 6XSS G  ± ''&  ³,W

PD\ EH WKDW RUGLQDULO\ D FLYLO ULJKWV RU FRS\ULJKW FDVH ZRXOG ULVH WR WKH OHYHO RI µFRPSOH[ IHGHUDO

FRXUW OLWLJDWLRQ¶ WKDW ZRXOG MXVWLI\ DSSOLFDWLRQ RI WKH /6, Laffey 0DWUL[ DSSURYHG LQ Salazar %XW

DEVHQW DFWXDO evidence WKDW HVWDEOLVKHV WKDW WR EH VR WKH FRXUW GHFOLQHV WR DSSO\ WKH KLJKHU UDWHV LQ

WKLV FDVH ,QVWHDG WKH 86$2 Laffey 0DWUL[ SURYLGHV DQ DSSURSULDWH EHQFKPDUN E\ ZKLFK WR

PHDVXUH WKH SUHYDLOLQJ PDUNHW UDWH LQ WKLV FDVH´

        0RUH LPSRUWDQW ZLWKRXW DQ\ HYLGHQFH LQ WKH UHFRUG HVWDEOLVKLQJ ZKHUH WKHVH DWWRUQH\V IDOO

RQ WKH VSHFWUXP RI VNLOO DQG H[SHULHQFH RU WKH W\SH RI OHJDO VHUYLFHV WKDW WKH\ W\SLFDOO\ SURYLGH

WKHUH LV QR EDVLV LQ WKH UHFRUG WR FRQFOXGH WKDW WKH /6, Laffey UDWHV MXVWLILHG E\ WKH H[SHUW LQ Salazar

DV ³SUHYDLOLQJ LQ WKH FRPPXQLW\´ DUH IRU VHUYLFHV VLPLODU WR WKRVH IRU ZKLFK DWWRUQH\ .ODSURWK

FKDUJHV KLV FXVWRPDU\ UDWH RU WKDW WKH\ DUH FKDUJHG E\ ODZ\HUV ZLWK FRPSDUDEOH UHVXPHV

        :KDW WKH 0DJLVWUDWH -XGJH GLG LQ WKLV FDVH ZDV WR WUHDW WKH /6, Laffey UDWHV DV WKH

SUHVXPSWLYH UDWHV IRU FLYLO ULJKWV FDVHV LQ IHGHUDO FRXUW XQOHVV UHEXWWHG EXW WKH Salazar RSLQLRQ GLG

QRW JR WKDW IDU :KLOH LW XSKHOG D GLVWULFW FRXUW¶V DSSURYDO RI WKH KLJKHU PDWUL[ EDVHG RQ WKH UHFRUG

EHIRUH LW LQ WKDW FDVH LW GLG QRW GLVSHQVH ZLWK WKH WKUHHSURQJHG WHVW IRU HVWDEOLVKLQJ WKH

UHDVRQDEOHQHVV RI D UHTXHVWHG UDWH LQ DQ\ LQGLYLGXDO IXWXUH FDVH


       7KH VKRZLQJ KHUH GRHV QRW PHDVXUH XS WR WKH HYLGHQFH IRXQG E\ WKH FRXUW WR EH VXIILFLHQW
WR MXVWLI\ WKH KLJKHU UDWHV LQ Makray  D GHFODUDWLRQ IURP SODLQWLII¶V FRXQVHO GHVFULELQJ KLV
H[WHQVLYH H[SHULHQFH  D GHFODUDWLRQ IURP D :DVKLQJWRQEDVHG DWWRUQH\ DYHUULQJ WKDW SODLQWLII¶V
UHTXHVWHG UHLPEXUVHPHQW UDWH ZDV UHDVRQDEOH DQG FRQVLVWHQW ZLWK SUHYDLOLQJ PDUNHW UDWHV LQ WKH
DUHD  D GHFODUDWLRQ IURP D :DVKLQJWRQEDVHG FLYLO ULJKWV OLWLJDWRU DVVHUWLQJ WKDW WKH 86$2
Laffey UDWHV DUH EHORZ WKH SUHYDLOLQJ PDUNHW UDWH IRU WKLV NLQG RI ZRUN LQ IHGHUDO FRXUW DQG 
³HYLGHQFH FRPSDULQJ WKH UHVXOWV RI D  1DWLRQDO /DZ -RXUQDO ELOOLQJ VXUYH\ ZKLFK LQFOXGHV
UDWH GDWD IRU WZHOYH QDWLRQDO ODZ ILUPV EDVHG LQ :DVKLQJWRQ '& WR WKH SODLQWLII¶V UHTXHVWHG UDWH´
 ) 6XSS G DW ±

                                                  
          +HUH DV LQ Prunty SODLQWLII IDLOHG WR SUHVHQW VXIILFLHQW HYLGHQFH WR ³DOORZ WKH FRXUW WR

HYDOXDWH WKH UHDVRQDEOHQHVV RI >WKH@ UDWHV LQ WKLV FDVH´  ) 6XSS G DW  $QG WKHUHIRUH WKH

0DJLVWUDWH -XGJH¶V GHFLVLRQ WR DSSO\ WKH /6, Laffey 0DWUL[ ZDV FOHDUO\ HUURQHRXV DQG FRQWUDU\ WR

ODZ %HFDXVH SODLQWLII KDV QRW PHW KLV LQLWLDO EXUGHQ RI MXVWLI\LQJ WKH UHDVRQDEOHQHVV RI WKH UDWHV

DSSOLHG WKH &RXUW ZLOO PRGLI\ WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ DQG DSSO\ WKH 86$2 Laffey 0DWUL[

UDWHV

          8WLOL]LQJ WKDW VWDQGDUG WKH &RXUW ILQGV WKDW SODLQWLII LV HQWLWOHG WR  LQ IHHV

 IRU  KRXUV RI 0U .ODSURWK¶V WLPH DW  SHU KRXU DQG  IRU  KRXUV RI

0U $NXOLDQ¶V WLPH DW  SHU KRXU ,W LV KHUHE\

          25'(5(' WKDW WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG 5HFRPPHQGDWLRQ >'NW  @ LV

PRGLILHG DQG LW LV

          )857+(5 25'(5(' WKDW WKH &RXUW DZDUGV SODLQWLII DWWRUQH\V¶ IHHV LQ WKH DPRXQW RI



          62 25'(5('




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( $SULO  



       :KHQ WKH IHHUHTXHVWLQJ SDUW\ KDV QRW SUHVHQWHG VXIILFLHQW HYLGHQFH WR HVWDEOLVK WKH
SUHYDLOLQJ PDUNHW UDWH EDVHG RQ WKH /6, Laffey 0DWUL[ FRXUWV RIWHQ DSSO\ WKH 86$2 Laffey 0DWUL[
UDWHV See Prunty  ) 6XSS G  ³*LYHQ WKH QHDU DEVHQFH RI HYLGHQFH VXEPLWWHG E\
>G@HIHQGDQWV WR HVWDEOLVK WKH SUHYDLOLQJ PDUNHW UDWH KHUH WKH FRXUW ZLOO UHO\ RQ WKH PRUH
FRQVHUYDWLYH 86$2 Laffey 0DWUL[ WR HYDOXDWH WKH UHDVRQDEOHQHVV RI &RXQVHO¶V SURSRVHG KRXUO\
UDWHV´ Eley  ) 6XSS G DW  KROGLQJ WKDW ZKHQ WKH IHH DSSOLFDQW GRHV QRW PHHW WKH
HYLGHQWLDU\ EXUGHQ UHLPEXUVHPHQW EDVHG RQ WKH 86$2 Laffey 0DWUL[ DSSURSULDWH